             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 1 of 17




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9
                       FOR THE WESTERN DISTRICT OF WASHINGTON
10
                                          AT SEATTLE
11
      EDIFECS, INC., a Washington corporation,     NO. 2:18-CV-1086 JLR
12

13                        Plaintiff,               DEFENDANT WELLTOK, INC.'S
                                                   RESPONSE IN OPPOSITION TO
14          vs.                                    PLAINTIFF EDIFECS, INC.'S
                                                   MOTION FOR EVIDENTIARY
15    WELLTOK, INC., a Delaware corporation,       SANCTIONS DUE TO
                                                   SPOLIATION OF EVIDENCE
16                       Defendant.
17                                                 The Honorable James L. Robart
                                                   Hearing Date: October 11, 2019
18
                                                   ORAL ARGUMENT REQUESTED
19

20   ///
21   ///
22   ///
23   ///
24   ///
25   ///

                                                                     Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF   Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO         Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 1                   U.S. Bancorp Tower
                                                                     111 SW Avenue
                                                                     Suite 3650
                                                                     Portland, OR 97204
                                                                     (503) 961-6338
                Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 2 of 17




 1                                             TABLE OF CONTENTS
 2                                                                                                                 Page
 3         I.       INTRODUCTION......................................................................................5
 4         II.      FACTUAL BACKGROUND ....................................................................5
 5         III.     PROCEDURAL BACKGROUND ...........................................................6
 6         IV.      LEGAL STANDARD ................................................................................9
 7         V.       ARGUMENT ............................................................................................10
                    A.  Edifecs’ Failure to Pursue Discovery and Voluntary
 8
                        Dismissal of the Profant Matter, Cannot be Blamed
 9                      on Welltok ....................................................................................10
                    B.  Edifecs Failed to put Anybody on Notice that it
10                      Believed Text Messages or job Postings were Relevant
                        Before they were Deleted in the Normal Course
11                      of Business ....................................................................................11
                    C.  Edifecs Failed to Establish that Welltok had any
12
                        Control over the Text Messages or Personal Mobile
13                      Devices of Individual Employees ................................................13
                    D.  Welltok Took Appropriate Steps to Safeguard and
14                      Produce Relevant Evidence ........................................................12
                    E.  Texts Between Profant and Forster, Arnone,
15                      Schlichting, Baehre, and Dziedzic are not Relevant to
                        Edifecs’ Claim that Welltok Tortiously Interfered with
16
                        their Employment .......................................................................13
17         VI.      CONCLUSION ........................................................................................16
18

19

20

21

22

23

24

25

                                                                                                 Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                               Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                                     Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 2                                               U.S. Bancorp Tower
                                                                                                 111 SW Avenue
                                                                                                 Suite 3650
                                                                                                 Portland, OR 97204
                                                                                                 (503) 961-6338
             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 3 of 17



                                               TABLE OF AUTHORITIES
 1
                                                                                                                       Page
 2
           Cases
 3
           Akiona v. United States, 938 F.2d 158 (9th Cir.1991) ......................................9, 11
 4
           Brandt v. Vulcan, Inc., 30 F.3d 752 (7th Cir.1994) ........................................10, 11
 5
           Calbom v. Knudtzon, 65 Wn.2d 157, 396 P.2d 148 (1964) ...................................15
 6
           Chance v. Pac–Tel Teletrac Inc., 242 F.3d 1151 (9th Cir.2001)...........................11
 7

 8         Commodore v. University Mechanical Contractors, Inc., 120 Wn.2d 120,
           839 P.2d 314 (1992)...............................................................................................15
 9
           Compass Bank v. Morris Cerullo World Evangelism,
10         104 F.Supp.3d 1040 (S.D. Cal. 2015) ......................................................................9
11
           Conkle v. Jeong, 73 F.3d 909 (1995) .....................................................................11
12
           Ellwein v. Hartford Acc. & Indem. Co., 95 Wn. App. 419,
13         976 P.2d 138 (1999)...............................................................................................12
14         Gaglidari v. Denny's Restaurants, Inc., 117 Wn.2d 426,
15         815 P.2d 1362 (1991).............................................................................................16

16         Goodman v. Praxair Servs., Inc., 632 F.Supp.2d 494 (D.Md.2009) ....................10

17         Hammann v 800 Ideas, Inc., 2010 WL 4943991 (D. Nev. Nov. 22, 2010) ............9
18         Hauser v. Farrell, 14 F.3d 1338 (9th Cir. 1994) ...................................................11
19
           Hein v. Chrysler Corp., 45 Wn.2d 586, 277 P.2d 708 (1954) ...............................15
20
           Henderson v. Tyrrell, 80 Wn. App. 592, 910 P.2d 522 (1996)........................12, 13
21
           Houser v. City of Redmond, 91 Wn.2d 36, 586 P.2d 482 (1978) .........................15
22

23         Kitsap Physicians Serv., 314 F.3d 909 (9th Cir. 2002)......................................9, 11

24         Krause v. Nevada Mut. Ins. Co., 2014 WL 496936 (D.Nev. Feb. 6, 2014)............9

25

                                                                                                    Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                                  Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                                        Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 3                                                  U.S. Bancorp Tower
                                                                                                    111 SW Avenue
                                                                                                    Suite 3650
                                                                                                    Portland, OR 97204
                                                                                                    (503) 961-6338
             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 4 of 17




 1                                                                                                                            Page
           Leingang v. Peirce County Medical Bureau, Inc., 131 Wn.2d 133,
 2
           930 P.2d 288 (1997)...............................................................................................15
 3
           Mackey v. Pioneer Nat'l Bank, 867 F.2d 520 (9th Cir. 1989)................................11
 4
           Mercy v. County of Suffolk, New York, 748 F.2d 52 (2d Cir. 1984) ......................11
 5
           In re Napster, Inc. Copyright Litig., 462 F. Supp. 2d 1060,
 6
           1072 (N.D. Cal. 2006)..............................................................................................9
 7
           Roger Crane & Assocs. v. Felice, 74 Wn.App. 769, 875 P.2d 705 (1994) ...........15
 8
           Satterfield v. Simon & Schuster, Inc., 569 F.3d 946 (9th Cir. 2009) ....................13
 9
           Shamis v. Ambassador Factors Corp., 34 F.Supp.2d 879 (S.D.N.Y.1999) .........11
10

11         Thompson v. U.S. Dep't of Hous. & Urban Dev., 219 F.R.D. 93,
           100–01 (D. Md. 2003) ...........................................................................................10
12
           Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 685 P.2d 1081(1984) ............16
13

14         Trujillo v. Wal-Mart Stores Inc., 356 F.Supp.3d 1068 (W.D. Wash. 2018) ..........12

15         United States v. Kozminski, 487 U.S. 931, 108 S. Ct. 2751,
           101 L. Ed. 2d 788 (1988) .......................................................................................15
16
           Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497 (D.Md.2010) .............10
17

18         Vodusek v. Bayliner Marine Corp., 71 F.3d 148 (4th Cir. 1995) ..........................12

19         Westerland v. Argonaut Grill, 185 Wn. 411, 55 P.2d 820 (1936) .........................15

20         Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, (S.D.N.Y.2003).......................10
21
           Rules
22         FRCP 37(e) ............................................................................................................13
23         CR 30 (b)(6) ...........................................................................................................10
           CR 37(b).................................................................................................................12
24

25

                                                                                                          Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                                        Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                                              Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 4                                                        U.S. Bancorp Tower
                                                                                                          111 SW Avenue
                                                                                                          Suite 3650
                                                                                                          Portland, OR 97204
                                                                                                          (503) 961-6338
              Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 5 of 17




 1                                       I.      INTRODUCTION
 2          Edifecs, Inc. ("Edifecs") seeks a spoliation instruction relating to subpoenas issued in a
 3   case it voluntarily dismissed over a year ago. Over two years ago, Edifecs sued its former
 4   employee, David Profant, alleging breach of the non-solicitation provision of his employment
 5   agreement. After Profant’s unexpected death in 2018, Edifecs declined to pursue its claim
 6   against Profant’s estate.
 7          Instead, it changed its theory of the case, dismissed its suit against Profant, and sued
 8   Welltok, Inc. ("Welltok"). Edifecs’ new theory contends that Profant conspired with Welltok to
 9   breach his non-solicitation provision. Now, with a complete lack of evidence to support its new
10   theory, Edifecs contends that text messages between Profant and others — evidence it never
11   pursued in its first suit, prior to dismissal — will support its new theory.
12                                 II.        FACTUAL BACKGROUND
13          Edifecs is a privately-held IT company that assists health insurance companies with
14   claims processing technology. Cohen Decl., Exs. 5, 7. By 2015, before Profant was hired by
15   Edifecs, Gurpreet "Sunny" Singh — Edifecs’ founder, CEO — and primary investor, sought to
16   grow the company from $100 million to $150 million in income. Id. He had one problem
17   however: retention of his senior executives. 1 See Cohen Decl., Exs. 5, 10, 11.
18          In 2015, Singh recruited base pay, variable commission and, more importantly, equity in
19   the company. (Profant Complaint, ¶ 2.2)
20          Profant assembled a team of sales people that he had previously worked with at TriZetto.
21
     Cohen Decl., Ex. 2 (Forster Depo. Trans.), p 29; Ex. 3 (Arnone Depo. Trans.), pp. 11-12.
22
     However, Singh – who ran the company remotely from his home in India – was difficult to work
23
     with (Cohen Decl., Ex. 2, pp. 21-25; Ex. 3, p 16; Ex. 3A, pp, 1-3), and Edifecs had significant
24

25   1
             Those who left included his Vice President of Sales Operations, his Senior Vice President of
     Sales ("SVP"), and others.
                                                                              Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF            Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                  Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 5                             U.S. Bancorp Tower
                                                                               111 SW Avenue
                                                                               Suite 3650
                                                                               Portland, OR 97204
                                                                               (503) 961-6338
              Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 6 of 17




 1   turn-over. Cohen Decl., Ex. 2, p. 11; Ex. 3, 64:24-65:2; 65:9-16. Over the course of the
 2   following year, a number of upper level executives left Edifecs including its CFO. Cohen Decl.,
 3   Exs. 7, 8, 9, 10, 12, and 13.
 4          With no likely return on his equity, Profant sought work with former TriZetto colleagues
 5   at a company called Welltok. Welltok’s technology offers insurers, providers, and large
 6   employer groups a platform for helping individuals take actions to reach their health goals –
 7   whether that be scheduling an exam, refilling a prescription, or getting enough exercise. Cohen
 8   Decl., Ex. 2, p. 16. In the fall of 2016, Profant was hired as SVP at Welltok.
 9          Fearing that Profant’s departure was a continuing sign of systemic problems at Edifecs, a
10   number of Profant’s sales staff — all former TriZetto employees — made independent decisions
11   to find other employment. Cohen Decl., Ex. 2, pp. 29-20; Ex. 3, pp. 9-11. Several of them —
12   including Forster, Arnone, Schlichting, Baehre, and Dziedzic, 2 — applied for sales positions at
13   Welltok and were offered employment. Dkt. 28-8, p. 2; Ex. 3, pp. 9-11.
14                                   PROCEDURAL BACKGROUND
15          On the strength of its conviction that this could not be a coincidence – and without any
16   evidence — Edifecs filed suit against Profant in March of 2017. See, Edifecs v. Profant, USDC
17   Western District of WA, Case No. 2:17-CV-00557-JLR, Order Denying Motion to Dismiss,
18   Dkt. 20 (hereafter, “the Profant matter”).        Edifecs alleged a single claim: that Profant had
19   solicited other sales employees to work at Welltok. Welltok was not a party to that suit. Upon
20   learning of the suit, Welltok’s in-house counsel, Mr. Sullivan, provided litigation hold
21
     instructions to the relevant employees — Profant, Chaz Hinkle (Chief People Officer and head of
22
     Welltok’s human resources department), as well as the employees who applied to work at
23
     Welltok: Forster, Arnone, Schlichting, and Baehre. Cohen Decl., Ex. 26, p. 7. Also included
24
     was Dziedzic, who applied for a sales position at Welltok after his termination from Edifecs.
25
     2
            Dziedzic’s employment was terminated by Edifecs. Cohen Decl, Exs. 2, 3.
                                                                                      Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                    Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                          Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 6                                    U.S. Bancorp Tower
                                                                                      111 SW Avenue
                                                                                      Suite 3650
                                                                                      Portland, OR 97204
                                                                                      (503) 961-6338
                 Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 7 of 17




 1             In June of 2017, Edifecs contended that the evidence in support of its claim against
 2   Profant was “uniquely in Profant’s possession.” Dkt. 24-1, Ex. 1 (Bhardwaj Depo. Trans.) p. 6,
 3   lns. 10-11. In its requests, Edifecs sought Profant’s personal text messages and emails, his
 4   Welltok emails, and multiple, overly broad categories of irrelevant documents, to which
 5   Profant’s counsel objected. Dkts. 28-4; 28-10; 28-18; 24-2; and 24-3, pp. 1-2; Cohen Decl.,
 6   Ex. 21.
 7             Edifecs also issued subpoenas to Welltok3 and to Forster, Arnone, Schlichting, Baehre,
 8   and Dziedzic with similarly overly broad and irrelevant requests, which also spurred numerous
 9   objections. Cohen Decl., Ex. 21. Counsel communicated to Edifecs that it considered the
10   requests an overbroad, irrelevant fishing expedition in light of the single claim pending asserted
11   against Profant. Id. at pp. 1-3; Dkt. 28-10.
12             On June 7, Profant’s counsel proposed an e-discovery protocol to search and produce
13   existing, relevant records including emails from Profant’s Welltok and personal email accounts
14   and text messages from Profant. Cohen Decl., Ex. 21, p. 3.
15             Edifecs counsel did not challenge these objections, did not object to the proposed e-
16   discovery protocol, and did not seek further discovery.       It also did not move to compel
17   production or enforce the subpoenas. Profant’s counsel provided discovery according to the
18   proposed protocol. Dkt. 24-5, p. 1. Text message exchanges from Profant were produced 4 along
19   with emails and other electronically stored information from Welltok – including hiring
20   documents relating to Forster, Arnone, Schlichting, Baehre, and Dziedzic. Id. Cohen Decl.,
21
     ¶ 26. (Profant 1–4419). Profant’s mobile carrier records were produced in redacted form. Cohen
22
     Decl., Ex. 22; Dkts. 24-4; 24-5. Profant’s counsel also identified the personal mobile telephone
23

24
     3
25             Dkt. 28-13.
     4
               Dkt. 24-2, pp. 3, 7-8.
                                                                            Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF          Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 7                          U.S. Bancorp Tower
                                                                            111 SW Avenue
                                                                            Suite 3650
                                                                            Portland, OR 97204
                                                                            (503) 961-6338
              Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 8 of 17




 1   numbers of each of the individuals Profant was alleged to have solicited on his mobile carrier’s
 2   records. Dkt. 24-5, p. 1.
 3          In March 2018, Profant died unexpectedly. Profant, Dkt. 29. Although the suit had been
 4   pending for over 12 months, no depositions were taken. Neither Profant’s death, nor the lack of
 5   evidence that Profant did anything wrong, 5 deterred Edifecs from pressing forward.
 6          By April of 2018, counsel for Edifecs wrote to counsel for Profant to express concern
 7   about the lack of text messages from Profant. He wrote,
 8
            the alternative for Edifecs at this point…. is to reposition the litigation so that it is
 9          directed primarily at Welltok, and (depending what emerges from deposition and
            other discovery), some of the other former Edifecs employees as well.
10

11   Cohen Decl., Ex. 23, p. 1. In August 2018, Edifecs voluntarily dismissed the Profant matter.

12   Profant, Dkt. 34.
13          In July of 2018, Edifecs filed suit against Welltok. Dkt. 1. Having uncovered no relevant
14   evidence to support its claims against Profant or anyone else, Edifecs asserted “on information
15   and belief” its sales employees left due to Welltok’s tortious interference. See, Dkt. 12.
16          Edifecs reissued its broad and irrelevant discovery requests, which were redundant to the
17   requests for documents and information it already had in its possession from the Profant matter.
18   See, Dkts. 28-4; 28-5; 24-8; 24-9.
19          Unsatisfied with the documents previously produced, Edifecs demanded additional
20   searches to be carried out including new email searches for Profant, Forster, Arnone, Schlichting,
21   Baehre, and Dziedzic. Cohen Decl., Exs. 24, 25. Ultimately, approximately 3,936 documents
22   were produced by Welltok – the vast majority of which were duplicative of the prior production.
23   Cohen Decl., ¶ 29. None of the documents evidenced any correspondence between Profant and
24   any of the former Edifecs' employees relating to solicitation or hiring at Welltok. Undaunted by
25
     5
            Cohen Decl., Ex. 6.
                                                                                Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF              Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                    Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 8                              U.S. Bancorp Tower
                                                                                111 SW Avenue
                                                                                Suite 3650
                                                                                Portland, OR 97204
                                                                                (503) 961-6338
              Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 9 of 17




 1   the complete lack of evidence, 6 and unwilling to take any of the Welltok depositions repeatedly
 2   offered, in August of 2019, Edifecs reissued the same subpoenas to the same people for the same
 3   documents it failed to pursue in June of 2017. (Cohen Decl., Exs. 15-20.) This included text
 4   messages between Profant and each individual on their personal mobile device. In September
 5   2019, Edifecs finally began taking depositions of these witnesses. Cohen Decl., Ex. 1. None of
 6   the deposed witnesses have text messages from the relevant time period.           Cohen Decl., ¶ 33;
 7   Exs. 2, 3, 27.
 8          Edifecs now seeks to hold Welltok responsible for text messages from the individuals’
 9   personal devices that it failed to pursue in the Profant case in June of 2017. Edifecs also seeks
10   to hold Welltok responsible for changing its 2017 job posting platform which resulted in the loss
11   of associated documents, although these documents were never pursued in the Profant matter.
12   Dkt. 24-10, p. 6.
13                                      I.      LEGAL STANDARD
14          Spoliation is the destruction or significant alteration of evidence, or the failure to preserve
15   property for another's use as evidence in pending or reasonably foreseeable litigation. Kitsap
16   Physicians Serv., 314 F.3d 909, 1001 (9th Cir. 2002) (citing Akiona v. United States, 938 F.2d
17   158, 161 (9th Cir.1991) (a party engages in spoliation only if they had some notice that the
18   documents were potentially relevant to the litigation before they were destroyed)).
19          The applicable standard of proof for spoliation in the Ninth Circuit appears to be by a
20   preponderance of the evidence. Compass Bank v. Morris Cerullo World Evangelism, 104
21
     F.Supp.3d 1040, 1052–53 (S.D. Cal. 2015) citing Krause v. Nevada Mut. Ins. Co., 2014 WL
22
     496936, at *7 (D.Nev. Feb. 6, 2014); Hammann v 800 Ideas, Inc., 2010 WL 4943991 (D. Nev.
23
     Nov. 22, 2010); In re Napster, 462 F.Supp.2d at 1072.
24

25
     6
            Cohen Decl., Ex. 1, pp. 2-4; Ex. 1A; Ex. 4, pp. 2-6.
                                                                               Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF             Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                   Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 9                             U.S. Bancorp Tower
                                                                               111 SW Avenue
                                                                               Suite 3650
                                                                               Portland, OR 97204
                                                                               (503) 961-6338
              Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 10 of 17




 1           A party seeking sanctions for spoliation of evidence must prove: (1) the party having
 2   control over the evidence had an obligation to preserve it when it was destroyed or altered;
 3   (2) the destruction or loss was accompanied by a "culpable state of mind;" and (3) the evidence
 4   that was destroyed or altered was "relevant" to the claims or defenses of the party that sought the
 5   discovery of the spoliated evidence[.]” Goodman v. Praxair Servs., Inc., 632 F.Supp.2d 494,
 6   509 (D.Md.2009) (quoting Thompson v. U.S. Dep't of Hous. & Urban Dev., 219 F.R.D. 93, 100–
 7   01 (D. Md. 2003); see Victor Stanley, Inc. v. Creative Pipe, Inc. (“Victor Stanley II”), 269
 8   F.R.D. 497, 520–21 (D.Md.2010); Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216
 9   (S.D.N.Y.2003).
10           As explained further below, because Edifecs cannot demonstrate any aspect of spoliation
11   as required, Welltok respectfully asks the Court to deny its motion.
12                                         IV.    ARGUMENT
13
     A.      Edifecs’ Failure to Pursue Discovery and Voluntary Dismissal of the Profant Matter,
14           Cannot be Blamed on Welltok.

15           By waiting more than a year after it dismissed the Profant suit and before taking action,

16   any fault for missing information belongs entirely to Edifecs.

17           The text messages Edifecs now claims are crucial was voluntarily abandoned. Edifecs

18   accepted counsel’s objections and failed to timely move to enforce the subpoenas or otherwise

19   compel discovery. Edifecs did not pursue obtaining non-party mobile devices, or seek to carry

20   out a forensic investigation on those devices. As a result, the text messages were deleted by the

21   individuals who owned those devices in their normal course of dealing. Cohen Decl., Ex. 2, p. 9;

22   Ex. 3, p. 17.

23           By waiting two years to essentially attempt to enforce the subpoenas issued in the Profant

24   matter, Edifecs’ motion is untimely. See Brandt v. Vulcan, Inc., 30 F.3d 752, 756 (7th Cir.1994)

25   (observing that, in the context of Rule 37(b), “unreasonable delay” standard applies even in the

                                                                             Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF           Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                 Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 10                          U.S. Bancorp Tower
                                                                             111 SW Avenue
                                                                             Suite 3650
                                                                             Portland, OR 97204
                                                                             (503) 961-6338
             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 11 of 17




 1   absence of a specified time limit); Mercy v. County of Suffolk, New York, 748 F.2d 52, 56
 2   (2d Cir.1984) (“[A] motion for Rule 37 sanctions should be promptly made, thereby allowing the
 3   judge to rule on the matter when it is still fresh in his mind....”); Shamis v. Ambassador Factors
 4   Corp., 34 F.Supp.2d 879, 886 (S.D.N.Y.1999) (“While Rule 37 does not establish any time
 5   limits within which a motion for sanctions must be filed, unreasonable delay may render such
 6   motions untimely”).
 7          Edifecs cannot now hold Welltok responsible for its own failure to pursue discovery.
 8   Edifecs had the obligation to diligently pursue discovery in support of its claims. See, Chance v.
 9   Pac–Tel Teletrac Inc., 242 F.3d 1151, 1161 n. 6 (9th Cir. 2001)(a district court does not abuse its
10   discretion if the moving party “failed diligently to pursue discovery”) (internal quotation marks
11   and citation omitted). See also, Conkle v. Jeong, 73 F.3d 909, 914 (1995) (“the district court
12   does not abuse its discretion by denying further discovery if the movant has failed diligently to
13   pursue discovery in the past.” (internal quotation omitted); also see, Hauser v. Farrell, 14 F.3d
14   1338, 1340–41 (9th Cir.1994) (failure to take three depositions for over a year constitutes a lack
15   of diligence); Mackey v. Pioneer Nat'l Bank, 867 F.2d 520, 524 (9th Cir.1989) (failure to take
16   advantage of additional month of discovery granted by district court showed lack of diligence).
17          Here, Edifecs waited more than two years it issued subpoenas and a year after the Profant
18   matter was dismissed before seeking a remedy for text messages. As Edifecs failed to diligently
19   pursue discovery in the Profant matter, and has unreasonably delayed filing its motion, it motion
20   is untimely.
21
     B.     Edifecs Failed to put Anybody on Notice that it Believed Text Messages or job
22          Postings were Relevant Before they were Deleted in the Normal Course of Business.
23          A party engages in spoliation only if it had some notice that the documents were

24   potentially relevant to the litigation before they were destroyed.              Kitsap Physicians

25   Serv., 314 F.3d at 1001 (citing Akiona v. United States, 938 F.2d 158, 161 (9th Cir.1991). In

                                                                             Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF           Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                 Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 11                          U.S. Bancorp Tower
                                                                             111 SW Avenue
                                                                             Suite 3650
                                                                             Portland, OR 97204
                                                                             (503) 961-6338
             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 12 of 17




 1   other words, there must be evidence of willful conduct resulting in the loss of the evidence.
 2   Trujillo v. Wal-Mart Stores Inc., 356 F.Supp.3d 1068, 1076–77 (W.D. Wash. 2018) citing
 3   Henderson v. Tyrrell, 80 Wn. App. 592, 609, 910 P.2d 522 (1996) (citing, in turn, Vodusek v.
 4   Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995)).
 5          Edifecs acknowledged that it sought expedited discovery from the Court when this matter
 6   was first filed. Had Edifecs believed that text messages or job postings were relevant to its
 7   claims, the request for expedited discovery was the appropriate time for Edifecs to inform those
 8   it believed to be in possession of those items. This it did not do.
 9          Neither Edifecs’ Initial Disclosure in the Profant matter (Cohen Decl., Ex. 14), nor the
10   parties Discovery Plan (Profant, Dkt. 24) identifies Welltok as potentially having relevant
11   information to preserve, let alone makes any reference to obtaining or retaining text messages
12   from personal mobile devices as a subject under ESI.
13          Each former employee deposed to date testified that they normally deleted text messages
14   in the normal course of use of their mobile device. Cohen Decl., ¶ 33; Ex. 2, p. 9; Ex. 3, p. 17.
15   Edifecs offers no evidence to the contrary.
16          Similarly, Edifecs failed to put Welltok on notice that it believed its historical job
17   postings were relevant or should be preserved. Hinkle, Welltok’s CR 30(b)(6) designee, testified
18   that Welltok switched from one job posting platform to another, rendering the historical
19   information unavailable well before suit had been filed against Welltok or the documents
20   requested. Cohen Decl., ¶ 33.
21
            Therefore, there is no basis for this Court to find that spoliation occurred.
22
            Washington State Courts have also rejected a post-hoc approach to claims of spoliation
23
     after dismissal of a lawsuit. In Ellwein v. Hartford Acc. & Indem. Co., 95 Wn. App. 419, 430,
24
     976 P.2d 138, 145 (1999), aff'd in part, rev'd in part, 142 Wn.2d 766, 15 P.3d 640 (2001), as
25
     amended (Jan. 18, 2001), the court determined that destruction of notes in a file after a lawsuit

                                                                               Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF             Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                   Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 12                            U.S. Bancorp Tower
                                                                               111 SW Avenue
                                                                               Suite 3650
                                                                               Portland, OR 97204
                                                                               (503) 961-6338
               Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 13 of 17




 1   has been dismissed did not establish a claim for spoliation. Where “the real culprit … is the
 2   passage of time” there is no basis for spoliation. Henderson, 80 Wn. App. at 596.
 3
     C.      Edifecs Failed to Establish that Welltok had any Control over the Text Messages or
 4           Personal Mobile Devices of Individual Employees.

 5           Even if Edifecs had put the non-parties on notice, Welltok is not responsible for

 6   preservation of text information on its employees’ personal mobile devices as such information

 7   is not in its care, custody, or control; Welltok did not issue mobile phones to its employees.

 8   Cohen Decl., Ex. 2, pp. 2, 4. Any responsibility Welltok could have had relating to preservation

 9   of text messages on an employees’ personal device was fulfilled upon issuing litigation hold

10   notices to the relevant employees.

11           Text messaging is a form of communication between telephones. Satterfield v. Simon &

12   Schuster, Inc., 569 F.3d 946, 952-54 (9th Cir. 2009) (a text message is a “call” within the

13   meaning of the TCPA.) The mobile devices used to create and send the text messages at issue

14   here, are personal devices that belong to the individual employees and former employees of both

15   Edifecs and Welltok.          There is no evidence that Welltok has any more control over its

16   employees’ personal mobile devices than Edifecs did. 7 In fact, many of the text messages sought

17   pre-date employment by Welltok, and fell within the time those individuals worked for Edifecs.

18           The complete absence of evidence in the record to suggest that Welltok had any control

19   over its employees’ personal mobile devices is, alone, sufficient to deny Edifecs’ motion.

20   D.      Welltok Took Appropriate Steps to Safeguard and Produce Relevant Evidence.

21           When Welltok learned of the Profant matter, it took reasonable steps to preserve

22   documents and ESI relevant to Edifecs’ claim that Welltok tortiously interfered in the

23   relationship with its employees by extending them offers of employment and hiring them when

24   they accepted. Cohen Decl., Ex. 26, p. 7. Pursuant to FRCP 37(e), Welltok issued litigation

25   7
              To the extent Edifecs contends it has control over its employees personal mobile devices, it is unclear why
     Edifecs did not take its own steps to preserve this evidence.
                                                                                         Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                       Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                             Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 13                                      U.S. Bancorp Tower
                                                                                         111 SW Avenue
                                                                                         Suite 3650
                                                                                         Portland, OR 97204
                                                                                         (503) 961-6338
             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 14 of 17




 1   hold notices to the relevant custodians, including Hinkle, Profant, and the employees mentioned
 2   in the Profant Complaint. Id.
 3          After the Welltok matter was filed, the undersigned obtained a copy of the documents
 4   produced in the Profant matter and provided them to Edifecs.               Cohen Decl., ¶ 26.   The
 5   undersigned also worked with counsel for Edifecs to identify custodians, as well as search terms.
 6   A third-party vendor was retained, searches were performed, and relevant, non-privileged
 7   documents were produced, including Welltok emails related to the hiring and onboarding of
 8   Profant, Forster, Arnone, Schlichting, Baehre, and Dziedzic. Id.
 9

10   E.     Texts Between Profant and Forster, Arnone, Schlichting, Baehre, and Dziedzic are
            not Relevant to Edifecs’ Claim that Welltok Tortiously Interfered with their
11          Employment.
12          Finally, text messages between Profant and other, former Edifecs employees are not
13   relevant to allegations that Welltok solicited them for several reasons.
14          First, there is simply no indication that any of the texts – even if they were recovered —
15   would favor Edifecs, as opposed to Welltok. The evidence in the record indicates that Profant
16   and the others had been friends long before they were co-workers at Edifecs. Cohen Decl.,
17   Ex. 2, pp. 11-15. Baehre and Profant had been personal friends for about 20 years; Forster and
18   Profant had been friends for over 10 years. Cohen Decl., Ex. 2. They knew each other’s
19   children and families and regularly socialized outside of work. Cohen Decl., Ex. 2, pp. 12-15;
20   Ex. 3, p. 9. The group regularly exchanged personal social texts that were unrelated to work. Id.
21   also Cohen Decl., Ex. 2, p. 8.
22          At least some of the texts exchanged between November and February were holiday
23   greetings. Cohen Decl., Ex. 2, pp. 8-9. At his deposition, Baehre had a specific memory of a
24   Baehre Family Christmas photo that he believed to be the subject of a lot of correspondence.
25   Cohen Decl., ¶ 33.

                                                                                Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF              Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                    Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 14                             U.S. Bancorp Tower
                                                                                111 SW Avenue
                                                                                Suite 3650
                                                                                Portland, OR 97204
                                                                                (503) 961-6338
               Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 15 of 17




 1            Even Edifecs-related text messages are not necessarily relevant to solicitation. Profant
 2   and Baehre communicated about a deal they had worked together on for Edifecs even after
 3   Profant was no longer employed there; Profant continued to help Baehre close the deal.
 4            Next, Welltok specifically excluded hiring and/or recruitment of Edifecs employees from
 5   Profant’s scope of employment at Welltok. Dkt. 24-6. Welltok instructed Profant as to this
 6   limitation over the phone, in person, and in writing. 8 Therefore, even if Profant had texted
 7   former Edifecs employees about employment — and there is no evidence he did — he was not
 8   acting within the course and scope of his employment at Welltok.9 Dkt. 24.6. Welltok can only
 9   be liable for employees that act in the course and scope of their employment. Westerland v.
10   Argonaut Grill, 185 Wn. 411, 55 P.2d 820 (1936); Hein v. Chrysler Corp., 45 Wn.2d 586, 599–
11   600, 277 P.2d 708, 716 (1954) (an employer will not be bound by the misconduct or the
12   negligence of his employee when the employee is acting for purposes of his own and not in the
13   furtherance of any legitimate interest of his employer).
14            Moreover, crucial elements of Edifecs' claim for tortious interference 10 are missing. In
15   brief: Edifecs can have no lawful property interest in the continued employment of at-will
16   employees. See, United States v. Kozminski, 487 U.S. 931, 942-43, 108 S. Ct. 2751, 2759, 101
17   L. Ed. 2d 788 (1988) (defining "involuntary servitude" in the context of federal law interpreting
18
     8
               Forster, Arnone, and Baehre all testified that Profant did not solicit them; they applied for employment at
19   Welltok after making the decision to leave Edifecs. Cohen Decl., Ex. 2, p. 18; Ex. 3, pp. 9-12, 19-20. Edifecs’
     one witness who was purportedly the "victim" of attempted solicitation by Profant has now testified that Profant did
20   not solicit him. Cohen Decl., Ex. 1; Ex. 1A; Dkt. 4.

21   9
              By law, Profant cannot tortiously interfere with his own contract. Houser v. City of Redmond, 91 Wn.2d
     36, 39–40, 586 P.2d 482, 484–85 (1978). The interferor must be an intermeddling third party; a party to
22   a contract cannot be held liable in tort for interference with that contract. Id. citing Calbom v. Knudtzon, 65 Wn.2d
     157, 396 P.2d 148 (1964); Hein v. Chrysler Corp., 45 Wn.2d 586, 277 P.2d 708 (1954).
23
     10
               Tortious interference requires: (1) the existence of a valid contractual relationship or business expectancy;
24   (2) that defendants had knowledge of that relationship; (3) an intentional interference inducing or causing a breach
     or termination of the relationship or expectancy; (4) that defendants interfered for an improper purpose or used
25   improper means; and (5) resultant damage. Citing Commodore v. University Mechanical Contractors, Inc., 120
     Wn.2d 120, 137, 839 P.2d 314 (1992); Roger Crane & Assocs., 74 Wn.App. 769, 777–78, 875 P.2d 705 (1994);
     Leingang v. Peirce County Medical Bureau, Inc., 131 Wn.2d 133, 157, 930 P.2d 288, 300 (1997).
                                                                                            Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                          Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                                Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 15                                         U.S. Bancorp Tower
                                                                                            111 SW Avenue
                                                                                            Suite 3650
                                                                                            Portland, OR 97204
                                                                                            (503) 961-6338
              Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 16 of 17




 1   the Thirteenth Amendment to the U.S. Constitution as including situations where an individual
 2   has no available choice but to work or be subject to legal sanction). An employment contract is
 3   terminable at will by either the employee or employer, 11 and Washington courts have declined to
 4   require the judiciary to potentially insert itself into the at-will employment relationship.
 5   Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 227–28, 685 P.2d 1081(1984).
 6           There is also no evidence of any action taken by Welltok for any improper purpose or by
 7   improper means. See, Gaglidari v. Denny's Restaurants, Inc., 117 Wn.2d 426, 447, 815 P.2d
 8   1362, 1373–74 (1991)(declining to expand tort remedies in the employment context because it
 9   would be difficult if not impossible to formulate a rule that would assure that only “deserving”
10   cases give rise to tort relief). Since Welltok does not compete with Edifecs, it gains no undue
11   advantage over Edifecs by hiring former Edifecs employees.
12                                               CONCLUSION
13           The Court should deny Edifecs’ Motion. For the reasons set forth above, there is no
14   evidence of spoliation by Welltok, and Edifecs is not entitled to an adverse inference.
15           DATED this 9th day of October 2019.
16                                                             BETTS, PATTERSON & MINES
17

18                                                             By: /s/ Anne Cohen
                                                                  Anne Cohen, WSB #41183
19                                                                Attorneys for Welltok, Inc.
20

21

22

23

24
     11
25           Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 223, 685 P.2d 1081, 1084 (1984) citing Roberts v.
     ARCO, 88 Wn.2d 887, 894, 568 P.2d 764 (1977); Lasser v. Grunbaum Bros. Furniture Co., 46 Wn.2d 408, 410, 281
     P.2d 832 (1955).
                                                                                    Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF                  Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                        Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 16                                 U.S. Bancorp Tower
                                                                                    111 SW Avenue
                                                                                    Suite 3650
                                                                                    Portland, OR 97204
                                                                                    (503) 961-6338
             Case 2:18-cv-01086-JLR Document 34 Filed 10/09/19 Page 17 of 17



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on October 9, 2019, the foregoing DEFENDANT WELLTOK,
 3    INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF EDIFECS, INC.'S MOTION
 4    FOR EVIDENTIARY SANCTIONS DUE TO SPOLIATION OF EVIDENCE was
 5    electronically filed with US District Court for the Western District of Washington through the
 6    CM/ECF eFiling system.
 7          I further certify that on October 9, 2019, I served a copy of the foregoing on:
 8
      Aravind Swaminathan                                Robert L. Uriarte (pro hac vice)
 9    Nicole Tadano                                      Orrick, Herrington & Sutcliffe LLP
      Orrick, Herrington & Sutcliffe LLP                 1000 Marsh Road
10    701 Fifth Ave., Suite 5600                         Menlo Park, CA 94025
11    Seattle, WA 98104-7097                             Fax: 650-614-7401
      Fax: 206-839-4301                                  Email: ruriarte@orrick.com
12    Email: aswaminathan@orrick.com                     Of Attorneys for Plaintiff
      ntadano@orrick.com
13    Of Attorneys for Plaintiff
14
      James Pooley (pro hac vice)
15    James Pooley Law Offices PLLC
      325 Sharon Park Dr., #208
16    Menlo Park, CA 94205
      Fax: -----
17    Email: james@pooley.com
      Of Attorneys for Plaintiff
18
      X    Electronically by the court’s eFiling system, if the party was registered. Service was
19         accomplished at the party’s email address as recorded on the date of service in the eFiling
           system.
20         By facsimile at the telephone number listed above.
      X    By (courtesy) email at the email address listed above.
21    X    By mailing a copy thereof, placed in a sealed envelope addressed as listed above and
           deposited in the United States mail at Portland, Oregon, and that postage thereon was
22
           fully prepaid.
23
                                                          By /s/ Carrie J. Cook
24                                                          Carrie J. Cook, CP
                                                            Legal Assistant/Certified Paralegal
25

                                                                             Betts
     DEFENDANT WELLTOK, INC.'S RESPONSE IN OPPOSITION TO PLAINTIFF           Patterson
     EDIFECS, INC.'S MOTION FOR EVIDENTIARY SANCTIONS DUE TO                 Mines
     SPOLIATION OF EVIDENCE - 2:18-CV-1086 JLR - 17                          U.S. Bancorp Tower
                                                                             111 SW Avenue
                                                                             Suite 3650
                                                                             Portland, OR 97204
                                                                             (503) 961-6338
